Title: From Thomas Jefferson to Thomas Leiper, 11 June 1804
From: Jefferson, Thomas
To: Leiper, Thomas


          
            Dear Sir
            Washington June 11. 04.
          
          A mr John Hill of Philadelphia asks of me whether mr Duane senr. ever said in my presence ‘that the members of St. Patrick society in Phila were all federalists.’ I do not know mr Hill, and the liberties which have been taken in publishing my letters renders it prudent not to commit them to persons whom I do not know. yet a desire never to be wanting to truth and justice makes me wish it to be known that mr Duane never did use such an expression or any thing like it to me either verbally or in writing or any other way, nor utter a sentiment disrespectful of the society. I remember a considerable time ago to have had a letter from one of the society stating that such information they heard had been given me, but not saying by whom, which letter I immediately answered with an assurance that no such suggestion had ever been made to me. I cannot now recollect to whom the answer was given and therefore cannot turn to it. our friends in Philadelphia seem to have got into such a jumble of subdivision that not knowing how they stand individually, I have been at a loss to whom I should address this with a request to repeat verbally the substance of this declaration as on my authority but not letting the letter go out of his hands. I have concluded to ask that favor of you whose justice I am sure will induce you to give the assurance where it may contribute to justice, and whose friendship will excuse the trouble of this request. Accept my friendly salutations and assurances of esteem and respect.
          
            Th: Jefferson 
          
        